Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-10, 12-14, and 16-22 are allowable.
Regarding independent claims 1, 16, and 20, the applicant's arguments filed 08/02/2022 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1, 16, and 20 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1, 16, and 20 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claims 16 and 20), it discloses an electronic device, comprising: a network interface circuit configured to communicate with a computer; a processor coupled to the network interface circuit; and a memory, coupled to the processor, storing program instructions configured to be executed by the processor, wherein, when executed by the processor, the program instructions cause the electronic device to perform one or more operations comprising: emulating client functionality associated with a virtual client in a wireless network, wherein the virtual client is implemented in software in the electronic device, and wherein emulating the client functionality comprises generating a first frame that is compatible with a wireless communication protocol and is associated with fictious wireless communication with the virtual client, and wherein the fictious wireless communication does not involve wireless communication between the virtual client and the electronic device; providing, addressed to the computer, a second frame that comprises at least a portion of the first frame, wherein the second frame is compatible with a wired communication protocol, and wherein the first frame comprises a first media access control (MAC) layer protocol data unit (MPDU) and the second frame comprises a second MPDU; receiving, associated with the computer, a response message based at least in part on the first frame, wherein the response message comprises information associated with a service provided by the computer; assessing the service based at least in part on the information; and selectively performing a remedial action based at least in part on the assessment.
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of such communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claims 16 and 20, hence, these claimed features of claims 16 and 20 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465